Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


)
CHINWE NDUKA, M.D. AND                          )
ANGELA JONES-ALLEN, M.D./EL PASO      )
INTEGRATED PHYSICIANS GROUP, P.A.,   )
J.P. MORGAN CHASE BANK,                         ) 
AND WACHOVIA BANK/PEDRO                   )
SERRATO, M.D.,                                               )                     No. 08-05-00316-CV
)
                        Appellants/Cross-Appellees,       )                             Appeal from
)
v.                                                                          )                      168th District Court
)
EL PASO INTEGRATED PHYSICIANS,         )                  of El Paso County, Texas
GROUP, P.A., J.P. MORGAN CHASE              )
BANK AND WACHOVIA BANK/                   )                           (TC# 2002-2314)
PEDRO SERRATO, M.D./CHINWE                 )
NDUKA, M.D., AND                                          )
ANGELA JONES-ALLEN, M.D.,                      )
)
                        Appellees/Cross-Appellants.       )


MEMORANDUM OPINION

            This appeal is before the court on its own motion for determination of whether it should be
dismissed for want of prosecution.  Further, a motion to dismiss has been filed by El Paso Integrated
Physicians Group, P.A., J.P. Morgan Chase Bank and Wachovia Bank.  Finding that the Appellants
have failed to file a brief or request an extension of time in which to do so, we dismiss the appeal
for want of prosecution.
FACTS
            Notices of appeal have been filed by Chinwe Nduka, M.D. and Angela Jones-Allen, M.D.,
El Paso Integrated Physicians Group, P.A., J.P. Morgan Chase Bank and Wachovia Bank, and Pedro
Serrato, M.D.,  On February 3, 2006, this Court informed all of the Appellants by letter that their
briefs were past due and no motion for extension of time had been filed.  The Court advised
Appellants that the appeal would be dismissed unless they responded within ten days and provided
a reason why the appeal should be continued.  See Tex.R.App.P. 38.8.  Only El Paso Physicians
Group, P.A. J.P. Morgan Chase Bank, and Wachovia Bank have filed a response, and they indicate
that they intend to pursue the appeal only if the other appellants pursue their appeals.  They have also
filed a motion to dismiss conditioned on the dismissal of the appeal brought by Nduka and Jones-Allen. 
            This Court possesses the authority to dismiss an appeal for want of prosecution when
appellant has failed to file his brief in the time prescribed, and gives no reasonable explanation for
such failure.  Tex.R.App.P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63
(Tex.App.--San Antonio 1998, no writ).  We have given notice of our intent to do so, requested a
response if a reasonable basis for failure to file the brief exists, and have received none except for
that received from El Paso Physicians Group, J.P. Morgan Chase Bank and Wachovia Bank.  We
see no purpose that would be served by declining to dismiss this appeal at this stage of the
proceedings.  The motion to dismiss filed by El Paso Physicians Group, J.P. Morgan Chase Bank
and Wachovia Bank is granted.  Pursuant to Tex.R.App.P. 42.3(b), 42.3(c), and 38.8(a)(1), we
dismiss the appeal for want of prosecution.

March 30, 2006                                                           
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.